UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
BANKERS HEALTHCARE
GROUP, LLC,                                            5:19-cv-3
                   Plaintiff,                          (GLS/DEP)

                  v.

TRELLA K. CAMPBELL, d/b/a
Trella K. Campbell, O.T., et al.,

                   Defendants.
________________________________

                             SUMMARY ORDER

      On January 2, 2019, pro se defendants Trella K. Campbell, d/b/a

Trella K. Campbell, O.T., and William B. Campbell, III. removed this action,

which was originally filed against them by plaintiff Bankers Healthcare

Group, LLC (BHG) in Supreme Court in Onondaga County. (Dkt. No. 1.)

At the time of removal, defendants submitted that “the . . . removal

prerequisites have been satisfied,” and “[p]ursuant to 28 U.S.C. § 1446(d),

a copy of this Notice of Removal is being filed with the Clerk of the

Supreme Court of New York, County of Onondaga, and written notice is

being provided to [p]laintiff.” (Id. at 4 (capitalization and emphasis

omitted).) Defendants also filed low-quality pictures of the relevant state

court pleadings that were not entirely legible. (Dkt. No. 2.) This filing
included the agreement that defendants allegedly breached, which was

attached to the verified complaint filed in Supreme Court. (Id. at 8-11.)

However, the text of the agreement is indecipherable in the provided

copies. (Id.)

      BHG’s attorney filed a notice of appearance on January 17, 2019.

(Dkt. No. 8.) After defendants failed to answer or present a defense within

the time allotted under Fed. R. Civ. P. 81(c), the court ordered BHG to

request a clerk’s entry of default. (Dkt. No. 9.) BHG did so on January 25,

2019, (Dkt. No. 10), and the Clerk entered the default the same day, (Dkt.

No. 11). On February 27, 2019, BHG filed the pending motion for a default

judgment. (Dkt. No. 13.) This filing included the first legible copy of the

underlying agreement. (Id., Attach. 1 at 5-7.)

      On April 2, 2019, defendants filed an untimely response in opposition

to plaintiff’s motion for default judgment, which included a motion to set

aside entry of default and a cross-motion to dismiss for lack of personal

jurisdiction. (Dkt. No. 15.) Defendants argue that the entry of default

should be set aside and their belated response excused because they “are

proceeding in pro se [sic] and did not understand that they were required to

answer when they dispute the [c]ourt’s jurisdiction over them.” (Id. at 2.)

                                      2
      In response, BHG objects to defendants’ belated filing and requests

that (1) “the [c]ross-[m]otion be dismissed as improperly filed[,] . . . the

opposition to the [m]otion for [d]efault [j]udgment be disregarded as

untimely filed[,] and the request for default judgment proceed as previously

submitted” or (2) “an extension of time to properly respond to both the

opposition to the instant motion and the request to set aside the entry of

default and the cross-motion to dismiss, along with an extension of time to

file opposition to the [n]otice to [r]emove.” (Dkt. No. 18 at 2.)

      Under Fed. R. Civ. P. 55(c), the court may set aside an entry of

default “for good cause.”

      Although courts include the grounds for relief from default
      judgments provided in Rule 60(b) in the concept of “good cause,”
      they note that this concept is broader and more liberal than any
      of the Rule 60(b) grounds, and that, therefore, not as much is
      demanded to vacate a default entry as what would be required to
      set aside a default judgment.

In re Enron Corp., No. 01–16034, 2006 WL 897863, at *2 (Bankr. S.D.N.Y.

Feb. 16, 2006) (collecting cases). That is, “[e]ven inexcusable neglect

under Rule 60(b) will not necessarily preclude good cause under Rule

55(c).” Id. (internal citations omitted). Ultimately, the court must consider

“whether the default was willful, whether setting it aside would prejudice the


                                        3
adversary, and whether a meritorious defense is presented.” Meehan v.

Snow, 652 F.2d 274, 277 (2d Cir. 1981); see In re Martin-Trigona, 763

F.2d 503, 505 n.2 (2d Cir. 1985) (“[I]n order to set aside a default, the

defaulting party must present a meritorious defense demonstrating that if

relief is granted the outcome of the suit may be different than if the entry of

default . . . is allowed to stand.”) (internal quotation marks and citation

omitted). Furthermore, it is “well settled that voidness of a judgment for

lack of personal jurisdiction can be asserted on a collateral challenge

[even] after entry of a default judgment,” and “a motion to vacate a default

judgment as void may be made at any time.” “R” Best Produce, Inc. v.

DiSapio, 540 F.3d 115, 123-24 (2d Cir. 2008) (internal quotation marks and

citations omitted).

      Ancillary to this analysis is defendants’ apparent waiver of their right

to challenge personal jurisdiction. That is, a review of the agreement

attached to BHG’s complaint reveals that Throughly Campbell agreed that

“[v]enue for any action brought hereunder[] shall be the choice of the

[c]reditor, and shall be limited to . . . Onondaga County, New York” and “to

submit to the personal jurisdiction of the appropriate court in the State of

New York, Onondaga County . . . . for all such disputes.” (Dkt. No. 13,

                                       4
Attach. 1 at 6.) Likewise, as personal guarantors, Throughly Campbell and

William Campbell agreed to the same conditions. (Id. at 7.) Although

defendants dispute signing or executing any agreement with BHG “in the

State of New York,” (Dkt. No. 15 at 13-14 ¶ 5, 16 ¶ 61), they stop short of

asserting that they did not enter the agreement attached to BHG’s

complaint, (id. at 13-17).

      This seems to sink defendants’ arguments regarding lack of personal

jurisdiction because “[p]arties can consent to personal jurisdiction through

forum-selection clauses in contractual agreements.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 103 (2d Cir. 2006) (internal citations omitted).

Such clauses are regularly enforced if “the existence of the clause was

reasonably communicated to the parties,” and “the clause was [not]

obtained through fraud or overreaching.” Id. (internal quotation marks and

citations omitted). “When a forum selection clause is found valid and

enforceable, it is not necessary to analyze jurisdiction under New York’s

long-arm statute or federal constitutional requirements of due process.”

Am. S.S. Owners Mut. Prot. & Indem. Ass’n. v. Am. Boat Co., No. 11 Civ.

6804, 2012 WL 527209, at *2 (S.D.N.Y. Feb. 17, 2012).

       1
           This citation refers to the CM/ECF-generated page numbers.
                                      5
      Additionally, defendants appear to have waived their right to remove

any properly-filed state court action. (Dkt. No. 13, Attach. 1 at 6, 7); see

Yakin v. Tyler Hill Corp., 566 F.3d 72, 76 (2d Cir. 2009) (“Parties are free

to bind themselves to forum selection clauses that trump what would

otherwise be a right to remove cases to federal courts.”) (internal citations

omitted). However, BHG has not addressed this contractual language or

developed its recent assertion that defendants failed to provide them

written notice of removal or file the proper notice in Supreme Court. (Dkt.

No. 18.) As a result, BHG may have waived its right to remand. See

Hamilton v. Aetna Life and Cas. Co., 5 F.3d 642, 643 (2d Cir. 1993) (“[A]ll

motions for remand-except those based on lack of subject matter

jurisdiction-must be made within [thirty] days after removal or they are

waived.”) (internal citations omitted).

      Given that neither party has addressed the contractual language

identified above, further elucidation is necessary before the court can make

an informed decision on the pending motions. As such, BHG’s alternative

request for an extension to respond to defendants’ papers is granted, (Dkt.

No. 18 at 2); the court also grants defendants an opportunity to address

the issues outlined above, as well as BHG’s subsequent arguments.

                                          6
Accordingly, it is hereby

      ORDERED that, on or before April 30, 2019, BHG shall file a

supplemental brief, not to exceed ten (10) pages in length, addressing

defendants’ pending motion, as well as the issues identified above; and it

is further

      ORDERED that, on or before fourteen (14) days from the filing of

BHG’s supplemental brief, defendants shall file a supplemental brief, not to

exceed ten (10) pages in length, addressing BHG’s arguments, as well as

the issues identified above; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

April 24, 2019
Albany, New York




                                       7
